

115 HR 3909 IH: Gandhi-King Scholarly Exchange Initiative Act of 2017
U.S. House of Representatives
2017-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3909IN THE HOUSE OF REPRESENTATIVESOctober 2, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the Gandhi-King Scholarly Exchange Initiative focusing on peace and nonviolence in
			 global conflict resolution, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gandhi-King Scholarly Exchange Initiative Act of 2017. 2.FindingsCongress finds the following:
 (1)Mohandas (Mahatma) Karamchand Gandhi and Martin Luther King, Jr., were dedicated leaders of peace, civil rights, social justice, and social change in their respective communities and countries and in the world.
 (2)Mahatma Gandhi, who was born on October 2, 1869, was murdered on January 30, 1948, after dedicating his life to the peaceful empowerment of the people of India and to their liberation from British occupation.
 (3)Martin Luther King, Jr., who was born on January 15, 1929, was murdered on April 4, 1968, after a life dedicated to peaceful movements against segregation, discrimination, racial injustice, and poverty.
 (4)On August 22, 2011, the Dr. Martin Luther King, Jr. National Memorial opened to the public in Washington, DC. This newest memorial on the National Mall pays tribute to Dr. King’s national and international contributions to world peace through nonviolent social change.
 (5)Mahatma Gandhi, who employed the principle of satyagraha, or nonviolent resistance, has come to represent the moral force inspiring many civil and social rights movements around the world.
 (6)King’s effective use of Gandhian principles was instrumental to the American civil rights movement. (7)In February 2009, a congressional delegation traveled to India to commemorate the 50th anniversary of the pilgrimage of Martin Luther King, Jr., and his wife, Coretta Scott King, to that country in 1959, and to study Gandhi’s life and work, highlighting the need for further progress in peaceful conflict resolution and combating poverty.
 (8)According to the 2017 Global Peace Index prepared by the Institute for Economics and Peace, the economic impact of violence on the global economy in 2016 was $14.3 trillion, which equals 12.6 percent of the world’s gross domestic product.
			3.Gandhi-King Scholarly Exchange Initiative
 (a)Initiative establishedThe Secretary of State is authorized to carry out, in cooperation with the appropriate representatives of the Government of India, an initiative to be known as the Gandhi-King Scholarly Exchange Initiative. The initiative shall be comprised of educational, scholarly, and professional exchange programs, including the following:
 (1)An annual public diplomacy forum for scholars from the United States and India that focuses on the legacies of Mahatma Gandhi and Martin Luther King, Jr., which shall—
 (A)be held alternately in the United States and in India; (B)include representatives from governments, nongovernmental organizations, educational institutions, cultural organizations, and civic organizations; and
 (C)focus on studying the work of Gandhi and King, and applying their philosophies to current issues, including the status of poverty, conflict, human rights, civil rights, peace, nonviolence, and democracy in the United States and India.
 (2)A professional development training initiative for government employees to develop international conflict solutions based on the principles of nonviolence developed in consultation with the president and chief executive officer of the United States Institute of Peace, the Under Secretary for Public Diplomacy and Public Affairs of the Department of State, and United States cooperating partners, which shall—
 (A)target Federal, State, and local government employees in countries with ongoing political, social, ethnic, or violent conflict;
 (B)include a specific focus on the success of nonviolent movements in conflict resolution; (C)develop a curriculum for teaching conflict resolution and make such curriculum available to participating government employees; and
 (D)be made publically available through a variety of media. (3)An undergraduate, graduate, and post-graduate student exchange for students to—
 (A)study the history and legacies of Martin Luther King, Jr., and Mahatma Gandhi; (B)visit historic sites in India and the United States that were integral to the American civil rights movement and the Indian independence movement; and
 (C)research and develop papers on the importance of peace, nonviolence, and reconciliation in current conflict regions.
 (b)United States cooperating partners definedThe term United States cooperating partners means— (1)an institution of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), including, to the maximum extent practicable, a historically Black college or university that is a part B institution (as such term is defined in section 322(2) of such Act (20 U.S.C. 1061(2))) or a Hispanic-serving institution (as such term is defined in section 502(a)(5) of such Act (20 U.S.C. 1101a(a)(5)));
 (2)a combination of institutions of higher education (as such term is defined in section 103(2) of the Higher Education Act of 1965 (20 U.S.C. 1003(2)));
 (3)a nongovernmental organization incorporated in the United States; or (4)a consortium consisting of two or more such institutions of higher education, higher education associations, or nongovernmental organizations.
				4.Reporting requirements
 (a)Initial reportNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report on the Secretary’s plan to carry out the initiative authorized under section 3.
 (b)Periodic updatesUpon the request of the committees referred to in subsection (a), the Secretary of State shall submit to such committees an update on the Secretary’s progress in implementing the plan referred to in such subsection.
 5.Authorization of appropriationsTo carry out this Act, there are authorized to be appropriated to the Secretary of State such sums as may be necessary for each of fiscal years 2018 through 2023. Amounts appropriated pursuant to the authorization of appropriations under this section are in addition to amounts otherwise available for such purpose.
		